           Case 2:18-cr-00095-APG-NJK Document 240 Filed 09/07/21 Page 1 of 1



1                                UNITED STATES DISTRICT COURT
2
                                         DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                                 Case No.: 2:18-cr-00095-APG-NJK
4
                    Plaintiff,                                ORDER DENYING MOTION FOR
5
                                                                   CLARIFICATION
     vs.
6
                                                                         [ECF NO. 232]
7    DANIEL LUIS BOWLIN,

8                   Defendant.

9

10          Defendant Daniel Luis Bowlin filed a letter, which I am treating as a motion, seeking

11   clarification whether his sentence in this case runs concurrent to his state court sentence, or

12   whether he is entitled to credit for time in state custody. ECF No. 232. The Government

13   opposes. ECF No. 238.

14          Mr. Bowlin contends that it “was understood” by the parties that his sentence would run
15   concurrent to his state court sentence. ECF No. 232. But the plea agreement is silent on that
16   issue. ECF No. 102 at 7-8. And the issue of concurrent or consecutive time was not raised at Mr.
17   Bowlin’s sentencing hearing. See ECF No. 230. Thus, even if I have jurisdiction to address Mr.
18   Bowlin’s motion (which the Government contends I do not), I would not alter the judgment as
19   Mr. Bowlin requests. I will leave it to the Bureau of Prisons to decide whether to credit Mr.
20
     Bowlin with time he served in state custody.
21
            I HEREBY ORDER that Mr. Bowlin’s motion (ECF No. 232) is DENIED.
22
            DATED: September 7, 2021.
23

24

25                                                        Andrew P. Gordon
                                                          UNITED STATES DISTRICT JUDGE
26

27

28
